223 Ga. 795 (1967)
158 S.E.2d 679
SMITH
v.
SMITH.
24355.
Supreme Court of Georgia.
Argued November 13, 1967.
Decided November 22, 1967.
Burch & Boswell, John S. Boswell, Sr., for appellant.
Floyd B. Moon, for appellee.
NICHOLS, Justice.
Ruby Margaret Smith filed a petition in the Superior Court of Lowndes County seeking a divorce, custody of the couple's minor children and alimony from Joe Smith, Jr. A temporary order granting the plaintiff custody of the minor children and possession of the couple's home and automobile was rendered on March 24, 1967. On April 7, 1967, a hearing was held and another temporary order was rendered on May 6, 1967, granting the plaintiff custody of the minor children, possession of the couple's home and furnishings, possession of a described automobile, alimony until further order of court, and attorney's fees. Thereafter on July 21, 1967, the plaintiff filed a petition seeking to have the defendant held in contempt of court for failure to pay alimony as directed in the order resulting from the hearing held on April 7, 1967. On the date the hearing was held on such petition the defendant filed a petition seeking to have such prior judgment modified. In separate judgments the trial court held the defendant in contempt for failing to pay alimony as previously directed and denied his petition to modify the prior judgment. The defendant enumerates as error the ex parte order of March 24, 1967, the judgment awarding temporary alimony, and the judgment holding him in contempt for failure to comply with the prior judgment awarding alimony. Held:
1. The question presented by the enumeration of error dealing with the ex parte judgment rendered when the plaintiff's petition *796 was first filed, which judgment has been superseded by another judgment rendered after a hearing, is moot and presents nothing for decision.
2. The remaining enumerations of error relating to judgments rendered after hearings where evidence was presented (each judgment so stating) and no transcript of such evidence having been included in the record before this court, under the decisions in Brown v. State, 223 Ga. 540 (156 SE2d 454); and Reid v. Wilkerson, 223 Ga. 751, the judgments complained of must be affirmed.
Judgments affirmed. All the Justices concur.